                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                            CRIMINAL ACTION


V.                                                  NO. 00-0284


JOE MURRAY TONEY, JR.                               SECTION F



                           ORDER AND REASONS

     Before the Court is Joe Murray Toney, Jr.’s motion to modify

restitution.   For the reasons that follow, the motion is DENIED.

                              Background

     Joe M. Toney, Jr. pled guilty to two counts of bank robbery

on November 29, 2000.      He was sentenced to serve 188 months in

prison, and upon his release was ordered to pay $13,357.00 in

restitution to the Whitney Bank at a rate of $300 each month.

     Toney was released from prison on March 21, 2018 after serving

17 years and six months.      Toney, pro se, now requests that the

Court modify or waive his restitution obligation.

                                  I.

     The Mandatory Victims Restitution Act (MVRA) requires courts

to order restitution to the victims of certain offenses as part of


                                   1
the sentence imposed for those offenses. 18 U.S.C. Section 3664.

Courts must order restitution in the amount of the loss to the

victim.   As the name of the Act states, restitution is mandatory.

See   United    States    v.   Taylor,       582    F.3d   558,   567   (5th    Cir.

2009)(“[T]he language of the . . . statutes regarding restitution

is plain and allows the district court no discretion.”)(quoting

United States v. Leon-Delfis, 203 F.3d 103, 115 (1st Cir. 2000)).

      Section    3664(f)       specifically        directs    courts     to    order

restitution     without    consideration       of    the   defendant’s    economic

circumstances. See Leon-Delfis, 203 F.3d at 115 (“The Sentencing

Commission and Congress were more concerned about the inherent

fairness of making crime victims whole than fairness to defendants

who were found guilty of financial crimes.”).                If “the defendant's

ability to pay restitution” is affected due to a “material change

in the defendant’s economic circumstances,” however, defendants

are instructed to notify the Court. 18 U.S.C. § 3664(k). Upon

receipt of such notification, Section 3664(k) gives courts the

authority to either “adjust the payment schedule, or require

immediate payment in full, as the interests of justice require.”

Id.

      Although    the     Court   may    alter      the    payment   schedule    of

restitution due to changes in the defendant’s economic situation,

                                         2
its   discretion   to   alter   the    underlying   restitution   order   is

limited.   Section 3664(o) makes clear that the restitution order

is final and may only be altered: (1) to correct a clerical error;

(2) to appeal the sentence as improperly applied; or (3) in order

to alter the restitution payment schedule. See 18 U.S.C. § 3664(o).

This list is exhaustive. See United States v. Puentes, 803 F.3d

597, 607 (11th Cir. 2015)(noting that “every Circuit Court to

consider this issue has indicated that a district court may only

modify a mandatory restitution order through one of the means

specified in Section 3664(o).”)(collecting cases). Accordingly,

courts do not have the authority to waive restitution debts or

otherwise alter the amount owed by defendants.

                                      II.

      Toney contends that he is employed, but that he makes $9.00

an hour four days each week.          He is staying with family until he

is able to afford an apartment.         He asks that the Court modify or

waive his $13,357 restitution obligation so that he be able to

afford an apartment and other costs of living.

      When a final restitution order has been issued, as in this

case, it can only be altered pursuant to Section 3664(o): to

correct a clerical error; to appeal the sentence as improperly

applied; or to alter the payment schedule. None of these reasons

                                       3
are implicated here.   The Court lacks the authority to reduce or

waive the amount of restitution owed by Toney.   Toney does not ask

the Court to correct a clerical error or to alter the payment

schedule.

     Toney’s motion to modify or waive restitution is DENIED.

                    New Orleans, Louisiana, October 9, 2018




                                    ________________________
                                       MARTIN L.C. FELDMAN
                                       U.S. DISTRICT JUDGE




                                4
